Fourth Court of Appeals
                                          San Antonio, Texas
                                               December 20, 2013

                                             No. 04-13-00692-CV

                 IN RE ARCHER DIRECTIONAL DRILLING SERVICES LLC

                                      Original Mandamus Proceedings 1

                                                     ORDER

        This court’s opinion and order dated November 20, 2013 are WITHDRAWN. The motion
for rehearing filed on behalf of the real party in interest on December 5, 2013 is DENIED.

        On October 7, 2013, relator Archer Directional Drilling Services LLC filed its petition for
writ of mandamus and motion for emergency stay. The court has considered relator’s petition, the
response filed on behalf of the real party in interest and relator’s reply, and has determined that
relator is entitled to the relief requested. Accordingly, the petition for writ of mandamus is
CONDITIONALLY GRANTED. TEX. R. APP. P. 52.8(c).

        The emergency stay previously ordered by this court on October 9, 2013 is LIFTED. The
Honorable Amado Abascal III is ORDERED to (1) vacate the September 30, 2013 Order Denying
Defendant’s Plea in Abatement, and (2) enter an order abating all proceedings pending final
disposition of the Harris County suit. The writ will issue only if we are notified that Judge Abascal
has not complied within ten days of the date of this order.

         It is so ORDERED on December 20, 2013.

                                                                        _____________________________
                                                                        Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of December, 2013.

                                                                        _____________________________
                                                                        Keith E. Hottle, Clerk


1
 This proceeding arises out of Cause No. 12-12-11873-DCVAJA, styled JB Oil & Gas Well Service, Inc. v. Archer
Directional Drilling Services LLC d/b/a Archer Directional Services LLC, pending in the 365th Judicial District Court,
Dimmit County, Texas, the Honorable Amado J. Abascal III presiding.